


Exhibit 10.8(a)


















ATMOS ENERGY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


AS AMENDED AND RESTATED
EFFECTIVE AS OF JUNE 4, 2012


















--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article    Page
ARTICLE I
Purpose and Effective Date     1

Section 1.1.
Purpose    1

Section 1.2.
Effective Date    1

ARTICLE II
Definitions and Construction    1

Section 2.1.
Definitions    1

Section 2.2.
Construction    7

Section 2.3.
Governing Law    8

ARTICLE III
Eligibility and Participation    8

Section 3.1.
Employees Eligible to Participate    8

ARTICLE IV
Assets Used for Benefits    8

Section 4.1.
Amounts Provided by the Employer    8

Section 4.2.
Funding    9

ARTICLE V
Supplemental Pension Benefits    9

Section 5.1.
Eligibility for Supplemental Pension    9

Section 5.2.
Amount of Supplemental Pension    10

Section 5.3.
Form of Payment of Supplemental Pension    11

Section 5.4.
Commencement of Supplemental Pension    12

Section 5.5.
Supplemental Pensions After a Change in Control    13

ARTICLE VI
Disability Benefits    14

Section 6.1.
Eligibility For Disability Benefit    14

Section 6.2.
Amount of Disability Benefit    14

Section 6.3.
Payment of Disability Benefit    15

Section 6.4.
Payment of Supplemental Pension to Disabled

Participants    15

i

--------------------------------------------------------------------------------






ARTICLE VII
Death Benefits    15

Section 7.1.
Eligibility For Death Benefit    15

Section 7.2.
Amount of Death Benefit    16

Section 7.3.
Form of Payment of Death Benefits    17

Section 7.4.
Commencement of Death Benefits    18

ARTICLE VIII
Administration    18

Section 8.1.
Plan Administration    18

Section 8.2.
Powers of Plan Administrator    18

Section 8.3.
Calculation of Funding Obligations    19

Section 8.4.
Annual Statements    19

ARTICLE IX
Miscellaneous Provisions    20

Section 9.1.
Amendment or Termination of the Plan    20

Section 9.2.
Nonguarantee of Employment    23

Section 9.3.
Nonalienation of Benefits    23

Section 9.4.
Liability    23

Section 9.5.
Participation Agreement    23

Section 9.6.
Successors to the Employer    24

Section 9.7.
Tax Withholding    24



Exhibit A    Participation Agreement


Exhibit B
Summary of Actuarial Assumptions for Determining Lump Sum Distributions and
Optional Annuity Forms



Exhibit C
Summary of Actuarial Assumptions and Methods for Determining Supplemental
Executive Retirement Plan Trust Annual Funding Liabilities






ii

--------------------------------------------------------------------------------






ARTICLE I


Purpose and Effective Date    


Section 1.1.    Purpose    : The purpose of the Atmos Energy Corporation
Supplemental Executive Retirement Plan (the “Plan”) is to provide supplemental
retirement income, death and disability benefits to certain executive employees
of Atmos Energy Corporation. The Plan is intended to be unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees so as to be exempt from the
requirements of Parts 2, 3 and 4 of Title I of ERISA, and shall be so
interpreted.
Section 1.2.    Effective Date: The Plan, as previously amended and restated
effective as of August 7, 2007, was an amendment and restatement of the
Performance-Based Supplemental Executive Benefits Plan which was adopted
effective August 12, 1998. The August 7, 2007 Plan was subsequently amended and
restated and is being amended and restated again, effective as of June 4, 2012
(the “Effective Date”). The Plan as amended and restated shall apply generally
to any participant in the Prior Plan (as defined below) who did not terminate
employment prior to June 4, 2012. Except as otherwise provided herein, any
Eligible Employee who was a participant in the Prior Plan and who terminated
employment prior to June 4, 2012, shall be entitled to those benefits, if any,
provided by the Prior Plan.
ARTICLE II
Definitions and Construction
Section 2.1.    Definitions: The following words and phrases used in the Plan
shall have the respective meanings set forth below, unless the context in which
they are used clearly indicates a contrary meaning:

1

--------------------------------------------------------------------------------




(a)    Beneficiary: The individual or individuals described in Section 7.3 of
the Plan who are receiving any benefit payments hereunder.
(b)    Board of Directors: The Board of Directors of the Employer.
(c)    Cause: The termination of employment by the Employer upon the happening
of either (i) or (ii) as follows:
(i)    The willful and continued failure by the Participant to substantially
perform his duties with the Employer (other than any such failure resulting from
the Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by the
Employer that specifically identifies the manner in which the Employer believes
that the Participant has not substantially performed his duties.
(ii)    The Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Employer, monetarily or otherwise.
For purposes of this paragraph, no act, or failure to act, on the Participant’s
part shall be deemed “willful” if done, or omitted to be done, by the
Participant in good faith and with a reasonable belief that the action or
omission was in the best interests of the Employer. Notwithstanding the
foregoing, the Participant shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board of Directors of the Employer at a
meeting of such Board of Directors called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors
that the Participant was guilty of conduct set forth above in subparagraph (i)
or (ii) and specifying the particulars thereof in detail.
(d)    Change in Control:
(i)    A “Change in Control” of the Employer occurs upon a change in the
Employer’s ownership, its effective control or the ownership of a substantial
portion of its assets, as follows:
(A)    Change in Ownership. A change in ownership of the Employer occurs on the
date that any “Person” (as defined in subparagraph (ii) below), other than (1)
the Employer or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the

2

--------------------------------------------------------------------------------




shareholders of the Employer in substantially the same proportions as their
ownership of the Employer’s stock, acquires ownership of the Employer’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Employer’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Employer’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Employer through
ownership of 30% or more of the total voting power of the Employer’s stock, as
discussed in subparagraph (i)(B) below, the acquisition of additional control of
the Employer by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (i)(A); or
(B)    Change in Effective Control. Even though the Employer may not have
undergone a change in ownership under subparagraph (i)(A) above, a change in the
effective control of the Employer occurs on either of the following dates:
(1)    the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Employer’s stock possessing 30 percent or more of the total
voting power of the Employer’s stock. However, if any Person owns 30% or more of
the total voting power of the Employer’s stock, the acquisition of additional
control of the Employer by the same Person is not considered to cause a Change
in Control pursuant to this subparagraph (i)(B)(1); or
(2)    the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(C)    Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Employer, that
have a total gross fair

3

--------------------------------------------------------------------------------




market value equal to at least 40% of the total gross fair market value of all
of the Employer’s assets immediately before such acquisition or acquisitions.
However, there is no Change in Control when there is such a transfer to an
entity that is controlled by the shareholders of the Employer immediately after
the transfer, through a transfer to (1) a shareholder of the Employer
(immediately before the asset transfer) in exchange for or with respect to the
Employer’s stock; (2) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Employer; (3) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Employer’s outstanding stock; or (4) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Employer’s outstanding stock.
(ii)    For purposes of subparagraph (i) above:
(A)    “Person” shall have the meaning given in Section 7701(a)(1) of the Code.
Person shall include more than one Person acting as a group as defined by the
Final Treasury Regulations issued under Section 409A of the Code.
(B)    “Affiliate” shall have the meaning set forth in Rule 12b‑2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
(iii)    The provisions of this Section 2.1(d) shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this Section 2.1(d) shall
be in compliance with the requirements of said Code Section and said
Regulations.
(e)    Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.
(f)    Compensation: Except as otherwise provided in the Participant’s
Participation Agreement, the sum of (i) and (ii) as follows:
(i)    The greater of (A) the Participant’s annual base salary with the Employer
at the date of his termination of employment, or (B) the average of the
Participant’s annual base salary for the highest three (3) calendar years
(whether or not consecutive) of the Participant’s employment with the Employer.

4

--------------------------------------------------------------------------------




(ii)    The greater of (A) the Participant’s last Performance Award, or (B) the
average of the highest three (3) Performance Awards (whether or not
consecutive).
(g)    Covered Employment: For Eligible Employees who were Participants on
November 12, 2008, the total period of employment with the Employer. For
Eligible Employees who have become Participants on and after November 13, 2008,
the total period of employment with the Employer while a Participant in the
Plan.
(h)    Death Benefit: The total benefit provided under the Plan upon the death
of a Participant, which benefit is calculated in the Plan on a pre‑tax basis.
(i)    Disability: Satisfaction of the following two requirements: (i) a
disability as determined under the Group Long-Term Disability Plan, as in effect
from time to time, and (ii) a determination that the termination of a
Participant’s active employment with the Employer is on account of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, for which the Participant is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.
(j)    Disability Benefit: The monthly benefit provided under the Plan to a
Participant who suffers a Disability, which benefit is calculated in the Plan on
a pre‑tax basis.
(k)    Eligible Employee: An employee of the Employer who (i) prior to June 4,
2012, was either (A) a corporate officer of the Employer selected by the Board
of Directors in its discretion to participate in the Plan, or (B) the president
of an operating division of the Employer or any other employee of the Employer
selected by the Board of Directors in its discretion to participate in the Plan,
and (ii) from and after June 4, 2012, is either a (A) corporate officer of the
Employer who is a member of the Management Committee of the Company, or (B)
another corporate officer selected by the Board of Directors in its discretion
to participate in the Plan.
(l)    Employer: Atmos Energy Corporation.
(m)    ERISA: The Employee Retirement Income Security Act of 1974, as amended.
(n)    FACC Participant: A Participant who receives an allocation of Fixed
Annual Company Contributions.
(o)    Fixed Annual Company Contribution or FACC: The contribution provided for
in Section 4.03 of the Retirement Savings Plan, or any successor provision.

5

--------------------------------------------------------------------------------




(p)    Group Long‑Term Disability Plan: The Atmos Energy Corporation Group
Long‑Term Disability Plan, as amended from time to time.
(q)    Involuntary Termination: The termination of a Participant’s participation
in the Plan due to either (i) or (ii) as follows:
(i)    Involuntary termination of the Participant’s employment by the Employer,
provided said termination constitutes a Separation from Service and such
termination is for any reason other than Cause or Disability.
(ii)    Any reason other than for Cause by the Employer prior to the
Participant’s Separation from Service with the Employer.
(r)    Participant: An Eligible Employee of the Employer who meets the
requirements to participate in the Plan in accordance with the provisions of
Article III hereof.
(s)    Participation Agreement: The agreement between the Employer and a
Participant described in Section 9.5 of the Plan, executed in the form attached
hereto as Exhibit A, or in such other form as the Board of Directors, in its
sole discretion, may establish from time to time.
(t)    Plan: The Atmos Energy Corporation Supplemental Executive Retirement
Plan, as set forth herein and as amended from time to time.
(u)    Pension Plan: Any defined benefit pension plan adopted, established or
maintained by the Employer, whichever is applicable, as amended from time to
time. Any amount payable to or with respect to a Participant from any group
annuity contract maintained in connection with the Pension Plan shall be deemed
part of the benefit applicable to the Participant under the Pension Plan.
(v)    Pension Plan Participant: A Participant who is a participant in the
Pension Plan and who did not cease active participation in the Pension Plan from
and after January 1, 2011.
(w)    Performance Awards: Except as otherwise provided in the Participant’s
Participation Agreement, any amount paid, or authorized to be paid, to a
Participant while a Participant in the Plan pursuant to any annual performance
bonus or incentive compensation plan adopted or established by the Employer, or,
upon and after a Change in Control, any amount paid, or authorized to be paid,
to a Participant as a performance related cash bonus in addition to his base
cash compensation. Notwithstanding the foregoing, Performance Awards shall not
include any Employer stock award granted under the 1998 Long-Term Incentive Plan
or other incentive plan, other than a stock award which is elected by a
participant under an incentive plan to be received in lieu of cash.
(x)    Plan Administrator: The Board of Directors.

6

--------------------------------------------------------------------------------




(y)    Plan Year: Each twelve (12) month period beginning on January 1 and
ending on December 31.
(z)    Prior Plan: The Atmos Energy Corporation Supplemental Executive
Retirement Plan or its predecessor, as in effect at any time prior to the
Effective Date.
(aa)    Retired Participant: A Participant under the Plan who receives benefits
upon Retirement.
(bb)    Retirement or Retire: A Participant’s voluntary termination from
employment with the Employer that constitutes a Separation from Service after he
(i) is vested (A) in the case of a Pension Plan Participant, in his retirement
benefits under the Pension Plan, and (B) in the case of an FACC Participant, in
the FACC allocated to him under the RSP, and (ii) has attained age 55 and
completed three (3) years of Covered Employment.
(cc)    Retirement Savings Plan or RSP: The defined contribution benefits plan
adopted, established and maintained by the Employer, as amended from time to
time.
(dd)    Separation from Service: A Participant’s termination from employment
with the Employer that constitutes a “separation from service” as defined in
Section 1.409A-1(h) of the Final Treasury Regulations under Code Section 409A,
or any successor provision thereto.
(ee)    Supplemental Pension: A Participant’s benefit provided under the Plan,
which benefit is calculated in the Plan on a pre‑tax basis.
(ff)    The expressions listed below shall have the meanings stated in the
subparagraphs hereof respectively indicated:
“Affiliate”                subparagraph 2.1(d)(ii)(B)
“Dependent Death Benefit”        subparagraph 7.2(a)(iii)
“Fixed Annual Company
Contribution Portion”        subparagraph 5.2(a)(ii)(B)
“Lump Sum Death Benefit”        subparagraph 7.2(a)(i)
“Monthly Death Benefit”        subparagraph 7.2(a)(ii)
“Original Payment Date”        subparagraph 5.4(c)
“Person”                subparagraph 2.1(d)(ii)(A)
“SERP Monthly Pension”        subparagraph 5.2(a)(i)

7

--------------------------------------------------------------------------------




“Specified Employee”            subparagraph 5.4(c)
Section 2.2.    Construction: The masculine gender, whenever appearing in the
Plan, shall be deemed to include the feminine gender; the singular may include
the plural; and vice versa, unless the context clearly indicates to the
contrary.
Section 2.3.    Governing Law: The Plan shall be construed in accordance with
and governed by the laws of the State of Texas, except to the extent otherwise
preempted by ERISA or any other Federal law.
ARTICLE III
Eligibility and Participation
Section 3.1.    Employees Eligible to Participate: Each participant in the Prior
Plan who terminated employment prior to June 4, 2012, shall be entitled to the
benefits provided in the Prior Plan as in effect at the time of such employment
termination; each Participant who is an Eligible Employee on June 3, 2012 shall
remain a Participant and shall continue to participate in the Plan; and any
other Eligible Employee who becomes a Participant shall participate in the Plan,
provided he complies with the provisions of Section 9.5 hereof. Any Participant
who ceases being an Eligible Employee during his employment with the Employer
shall immediately cease active participation in the Plan and shall no longer be
a Participant, except as otherwise set forth herein.
ARTICLE IV
Assets Used for Benefits
Section 4.1.    Amounts Provided by the Employer: Benefits payable under the
Plan shall constitute general obligations of the Employer in accordance with the
terms of the Plan. The Employer may, in its sole discretion, establish a trust
or other funding arrangement that is subject

8

--------------------------------------------------------------------------------




to the claims of the Employer’s general unsecured creditors for the purpose of
funding a Participant’s accrued benefit payable under the Plan. Any such trust
or other funding arrangement may also provide for the distribution to the
Participant of an amount equal to any federal, state, local or other taxes that
are incurred by the Participant in the event the establishment of such trust or
other funding arrangement constitutes the constructive receipt by the
Participant of any benefits payable hereunder prior to the actual receipt of
such benefits. The Employer shall make appropriate adjustments to the amount of
the Participant’s Supplemental Pension in order to reflect the effect upon such
Supplemental Pension of the distribution described in the foregoing sentence.
The Employer also may, but shall not be obligated to, purchase one or more life
insurance policies or contracts to provide for the payment of the Death
Benefits. Any such policies or contracts purchased hereunder shall remain a
general asset of the Employer or of any trust established hereunder.
Section 4.2.    Funding: Immediately upon a Change in Control, the Employer
shall contribute to a trust or other funding arrangement an amount necessary to
fund 100% of the then‑present value of all Supplemental Pension benefits (vested
and unvested) payable hereunder to each Participant and Retired Participant,
regardless of whether any such person is then eligible to Retire or to receive
an unreduced Supplemental Pension. The Employer shall review the funding status
of each such trust or other funding arrangement required to be established under
this Section 4.2 on an annual basis and shall make such contributions thereto as
may be required to maintain the value of the assets thereof at no less than 100%
of the then‑present value of all such Supplemental Pension benefits.
ARTICLE V
Supplemental Pension Benefits
Section 5.1.    Eligibility for Supplemental Pension:

9

--------------------------------------------------------------------------------




(a)    Upon Retirement: Except as otherwise provided elsewhere in the Plan or in
a Participation Agreement, an Eligible Employee who has at least three (3) years
of Covered Employment and who Retires shall be entitled to receive a
Supplemental Pension.
(b)    Upon Involuntary Termination: A Participant who suffers an Involuntary
Termination shall be entitled to receive a Supplemental Pension, subject to the
provisions of Section 5.1(c) of the Plan, so long as he is vested (A) in the
case of a Pension Plan Participant, in his retirement benefits under the Pension
Plan, and (B) in the case of an FACC Participant, in the FACC allocated to him
under the RSP, at the time of his Involuntary Termination and has at least three
(3) years of Covered Employment prior to the Involuntary Termination.
(c)    Upon Voluntary Termination Prior to Retirement or Termination For Cause:
A Participant who voluntarily resigns from employment with the Employer prior to
being eligible for Retirement or who is terminated from employment with the
Employer for Cause shall not be entitled to receive a Supplemental Pension.
(d)    Upon Disability: A Participant who suffers a Disability shall be entitled
to a Supplemental Pension as provided in Section 6.4, without regard to his or
her number of years of Covered Employment.
Section 5.2.    Amount of Supplemental Pension:
(a)    Upon Retirement: Except as otherwise provided in the Participant’s
Participation Agreement, the Supplemental Pension payable to a Participant who
Retires and has at least three (3) years of Covered Employment shall, unless
reduced as provided in subparagraph (b) below, and based on the normal form of
payment specified in Section 5.3(b)(i) or (ii), depending on the marital status
of the Participant at Retirement, equal to subparagraph (i) or (ii) as follows:
(i)    (A)    In the case of a Pension Plan Participant, one-twelfth (1/12th) of
sixty percent (60%) of the Participant’s Compensation, reduced if the
Participant has fewer than ten full (10) years of Covered Employment by
one‑tenth (1/10th) for each full year of his Covered Employment less than ten
(10) (no credit shall be given for any partial year of Covered Employment)
(referred to in this Section 5.2 as the “SERP Monthly Pension”); minus
(B)    The monthly amount of pension payable to the Pension Plan Participant
under the Pension Plan as of the date that his Supplemental Pension commences,
assuming payment in the automatic form applicable to him under Section 5.3(b).
(ii)    (A)    In the case of an FACC Participant, the actuarially equivalent
lump sum value of the SERP Monthly Pension; minus

10

--------------------------------------------------------------------------------




(B)    The “Fixed Annual Company Contributions Portion” (as defined in section
2.01(o) of the RSP) of the FACC Participant’s Employer Contributions Account
under the RSP.
The actuarially equivalent lump sum value referred to in subparagraph (ii)(A)
above shall be determined as of the date that the Participant’s Supplemental
Pension is paid or is scheduled to be paid pursuant to Section 5.4(a) or Section
5.4(b), as applicable, without regard to Section 5.4(c), (1) using the actuarial
assumptions used for determining actuarially equivalent lump sums as set forth
in Exhibit B hereto, and (2) assuming payment in the automatic form applicable
to him under Section 5.3(b).
(b)    Reduction for Early Commencement of Supplemental Pensions: Except as
provided in subparagraph (c) below and Section 5.5(c) and Section 9.1(c), if a
Participant’s Supplemental Pension is scheduled to be paid pursuant to Section
5.4(a) without regard to Section 5.4(c), before the Participant attains age 62,
the amount determined under subparagraph (a)(i)(A) above shall, unless otherwise
provided in a Participation Agreement, be reduced by 2% per year for the first
two (2) years (or fractional years thereof, based on full months) that such
scheduled date of payment precedes age 62, and by 4% per year for the next five
(5) years (or fractional years thereof, based on full months) that such
scheduled date of payment precedes age 60.
(c)    Upon Involuntary Termination: The Supplemental Pension payable to a
Participant who suffers an Involuntary Termination shall be determined in
accordance with subparagraph (a) above, but, except as otherwise provided in the
Participant’s Participation Agreement, for purposes of subparagraph (a)(i)(A)
and as applicable under subparagraph (a)(ii)(A), shall be based upon his
Compensation and full years of Covered Employment calculated as of the date of
his Involuntary Termination. In addition, in the case of an Eligible Employee
who becomes a Participant on or after November 12, 2009, if such Participant’s
Supplemental Pension is scheduled to be paid pursuant to Section 5.4(a) without
regard to Section 5.4(c), before the Participant attains age 62 pursuant to
Section 5.4(b), the amount determined under subparagraph (a)(i)(A) and as
applicable under subparagraph (a)(ii)(A) above shall be actuarially reduced, in
accordance with the actuarial assumptions for conversion of a life annuity to an
optional form of payment other than a lump sum as set forth in Exhibit B, for
each full month that the date of commencement precedes age 62.
Section 5.3.    Form of Payment of Supplemental Pension    :
(a)    Lump Sum Payments: Each Participant shall be paid his Supplemental
Pension in a lump sum payment, as follows:
(i)     Pension Plan Participants. Equal to the actuarially equivalent lump sum
value of the normal form of Supplemental Pension payment provided for in
subparagraph (b)(i) or (ii) below, based on his marital status when his
Supplemental Pension is paid or is scheduled to be paid pursuant to Section
5.4(a) without regard to Section 5.4(c). The actuarial equivalents provided for
in this subparagraph (i) will be determined on the basis of the

11

--------------------------------------------------------------------------------




actuarial assumptions used for determining actuarially equivalent lump sums as
set forth in Exhibit B hereto.
(ii)    FACC Participants. Equal to the actuarially equivalent lump sum value
provided for in Section 5.2(a)(ii).
(b)    Normal Form of Supplemental Pension: The normal form of Supplemental
Pension payment shall be determined in accordance with the following provisions:
(i)    Married Participants. If the Participant is married when his Supplemental
Pension is paid or is scheduled to be paid pursuant to Section 5.4(a) without
regard to Section 5.4(c), the normal form of payment shall be a joint and 50%
survivor annuity, with the Participant’s spouse on the date payment is made or
is scheduled to be made pursuant to Section 5.4(a) without regard to Section
5.4(c), as the joint annuitant. If a Participant’s spouse dies between the date
the Supplemental Pension is scheduled to be paid and the date the Supplemental
Pension actually is paid, such Participant shall be treated as unmarried for
purposes of this subparagraph (b)(i).
(ii)    Unmarried Participants. If the Participant is not married when his
Supplemental Pension is paid or is scheduled to be paid pursuant to Section
5.4(a) without regard to Section 5.4(c), the normal form of payment shall be a
life annuity, payable monthly, but guaranteed for a period of 120 months,
payable to the Participant or the Participant’s named Beneficiary. If an
unmarried Participant becomes married between the date the Supplemental Pension
is scheduled to be paid and the date the Supplemental Pension actually is paid,
such Participant shall be treated as married for purposes of this subparagraph
(b)(ii).
Section 5.4.    Commencement of Supplemental Pension:
(a)    Upon Retirement: Except as otherwise provided in subparagraph (c) below,
the Supplemental Pension of a Participant who Retires shall be paid on the first
day of the month following the month in which such Participant Retires.
(b)    Upon Involuntary Termination: The Supplemental Pension of a Participant
who suffers an Involuntary Termination shall, except as otherwise provided in
subparagraph (c) below, be paid (i) in the case of an Eligible Employee who was
a Participant prior to November 12, 2009, at the later of (A) the first day of
the month following the month in which such Participant incurs a Separation from
Service with the Employer, or (B) the first day of the month following the month
in which such Participant attains age 55, and (ii) in the case of an Eligible
Employee who becomes a Participant on or after November 12, 2009, on the first
day of the month following the month in which such Participant incurs a
Separation from Service with the Employer.

12

--------------------------------------------------------------------------------




(c)    Six Months Delay in Payment: Notwithstanding the foregoing provisions of
this Section 5.4, Section 5.5(c) and Section 9.1(c), if a Participant who is
entitled to payments under said applicable Section is a “Specified Employee,” as
defined in § 1.409A-1(i) of the Final Regulations under Code Section 409A, and
the Supplemental Pension would otherwise be paid (the “Original Payment Date”)
before a date which is at least six (6) months following the date of the
Participant’s Separation from Service, the Supplemental Pension shall be paid on
the date which is six (6) months following the date of the Participant’s
Separation from Service (or, if earlier, the date of death of the Participant),
provided the six (6) months delay requirements of Code Section 409A otherwise
apply to the payments under said applicable Section. All payments which are
delayed as provided in this subparagraph (c) shall accrue interest for the
period from the Original Payment Date until the date such payment is actually
made. Said interest shall be equal to the applicable segment rates as defined in
Code Section 417(e)(3)(D), without regard to the phase-in percentages specified
in Code Section 417(e)(3)(D)(iii), for the November (from and after January 1,
2010, the September) preceding the first day of the calendar year in which the
participant retires or otherwise becomes entitled to payments without regard to
this Section 5.4(c).
Section 5.5.    Supplemental Pensions After a Change in Control:
(a)    Eligibility For Supplemental Pension: Notwithstanding anything to the
contrary in the Plan, a Participant shall be entitled to a Supplemental Pension,
regardless of whether he has at least three (3) years of Covered Employment, and
regardless of whether such Participant is vested (A) in the case of a Pension
Plan Participant, in his retirement benefits under the Pension Plan, and (B) in
the case of an FACC Participant, in the FACC allocated to him under the RSP, if
following a Change in Control of the Employer which occurs at a time when he is
an Eligible Employee, either (i) or (ii) occurs:
(i)    The Participant incurs a Separation from Service
(A)    on account of Disability; or
(B)    involuntarily by the Employer for any reason other than for Cause.
(ii)    The Participant’s participation in the Plan is terminated by the
Employer for any reason other than for Cause prior to his Separation from
Service with the Employer.
In order for the provisions of this Section 5.5 to apply, the involuntary
Separation from Service referred to in subparagraph (i)(A) above or the
termination of participation referred to in subparagraph (ii) above must occur
within three (3) years after the Change in Control.
If a Participant incurs a Separation from Service involuntarily by the Employer
for any reason other than for Cause, or his participation in the Plan is
terminated by the Employer for any reason other than for Cause, prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
Separation either (A) was at the request or direction of a

13

--------------------------------------------------------------------------------




person who has entered into an agreement with the Employer, the consummation of
which would constitute a Change in Control, or (B) was otherwise in connection
with or in anticipation of a Change in Control (whether or not a Change in
Control ever occurs), then such Participant’s Separation from Service or
termination of participation shall be deemed to have followed a Change in
Control of the Employer, and such Participant shall be one who is described in
this subparagraph (a).
(b)    Amount of Supplemental Pension: The Supplemental Pension payable to a
Participant described in subparagraph (a) above shall be calculated in the same
manner as set forth in Section 9.1(c) for benefits payable in the event of a
termination of the Plan, but based on his Compensation as of the date of his
Separation from Service or the date his participation in the Plan is terminated,
whichever is applicable.
(c)    Commencement of Supplemental Pension: Except as otherwise provided in
Section 5.4(c), the Supplemental Pension payable to a Participant described in
subparagraph (a) above shall be paid (i) in the case of an Eligible Employee who
was a Participant prior to November 12, 2009, at the later of (A) the first day
of the month following the month in which such Participant incurs a Separation
from Service with the Employer, or (B) the first day of the month following the
month in which such Participant attains age 55, and (ii) the case of an Eligible
Employee who becomes a Participant on or after November 12, 2009, on the first
day of the month following the month in which such Participant incurs a
Separation from Service with the Employer. In the case of an Eligible Employee
who becomes a Participant on or after November 12, 2009, if such Participant’s
Supplemental Pension is paid without regard to Section 5.4(c) before the
Participant attains age 55, the amount determined under subparagraph (b) above
shall be actuarially reduced, in accordance with the actuarial assumptions for
conversion of a life annuity to an optional form of payment other than a lump
sum as set forth in Exhibit B, for each full month that the date of commencement
precedes age 55.
ARTICLE VI
Disability Benefits
Section 6.1.    Eligibility For Disability Benefit: A Participant who is an
Eligible Employee and otherwise is actively participating in the Plan shall be
entitled to a Disability Benefit if he suffers a Disability prior to his
Retirement. A Participant’s active employment with the Employer shall be
terminated at the time such Participant suffers a Disability.
Section 6.2.    Amount of Disability Benefit: The Disability Benefit payable to
an eligible Participant shall equal (a) minus (b) as follows:

14

--------------------------------------------------------------------------------




(a)    One‑twelfth (1/12th) of sixty percent (60%) of the Participant’s
Compensation calculated as of the date of his Disability.
(b)    The total monthly amount of disability benefit payable to the Participant
under the Group Long‑Term Disability Plan (before any offsets) as of the date
that his employment terminates due to Disability.
Section 6.3.    Payment of Disability Benefit: A Participant’s Disability
Benefit shall be paid commencing on the 181st day following the date of his
Disability and shall continue for so long as benefits are paid due to a
Disability.
Section 6.4.    Payment of Supplemental Pension to Disabled Participants:
(a)    Upon Reaching Age 65: If a Participant who has suffered a Disability
reaches age 65 while still receiving a Disability Benefit, such Participant
shall be entitled to a Supplemental Pension, to be paid on the first day of the
month following the month in which such Participant attains age 65, regardless
of whether he has at least three (3) years of Covered Employment. The
Supplemental Pension payable to such Participant shall be in the form provided
in Section 5.3 and determined in accordance with Section 5.2(a). Upon payment of
a Participant’s Supplemental Pension under this Section 6.4(a), such
Participant’s Disability Benefit under Section 6.3 hereof shall cease.
(b)    Prior to Reaching Age 65: Notwithstanding the provisions of subparagraph
(a) above, a Participant receiving a Disability Benefit shall receive a
Supplemental Pension to be paid on the first day of the month following the
month in which occurs the later of (i) such Participant’s 62nd birthday, or (ii)
such Participant’s entitlement to an unreduced Supplemental Pension under
Section 5.2(a)(i)(A) or as applicable under Section 5.2(a)(ii)(A), if such month
occurs prior to such Participant’s 65th birthday. If a Participant becomes
entitled to a Supplemental Pension pursuant to this subparagraph (b), the
Participant’s Disability Benefits shall cease, and such Supplemental Pension
shall be in the form provided for in Section 5.3, determined in accordance with
Sections 5.2(a) and (b), but without regard to whether he has at least three (3)
years of Covered Employment, and shall be based on the Participant’s
Compensation as of the date that such individual suffered a Disability.
ARTICLE VII
Death Benefits
Section 7.1.    Eligibility For Death Benefit: A Participant’s Beneficiary shall
be entitled to a Death Benefit if the Participant meets the requirements of
either (a), (b) or (c) as follows:

15

--------------------------------------------------------------------------------




(a)    He dies before his employment with the Employer terminates or while
receiving a Disability Benefit under the Plan.
(b)    He Retires but dies before the payment of his Supplemental Pension.
(c)    He is entitled to a Supplemental Pension pursuant to the provisions of
Section 5.1(b) or Section 5.5(a) of the Plan, but dies before the payment of his
Supplemental Pension.
Section 7.2.    Amount of Death Benefit:
(a)    In-Service Death: In the case of a Participant who dies as provided in
Section 7.1(a), the Death Benefit will be the total of the following (i), (ii)
and (iii):
(i)    A lump sum payment equal to two times the Participant’s Compensation
minus any amount payable under the Employer’s Group Basic Life Insurance Plan
(the “Lump Sum Death Benefit”).
(ii)    A monthly benefit equal to one-twelfth of an amount equal to fifty
percent of the Participant’s Compensation at the time of his death (the “Monthly
Death Benefit”).
(iii)    If the Participant leaves a child or children to whom payments are to
be made under Section 7.3 hereof, a monthly benefit equal to one-twelfth of an
amount equal to twenty-five percent (25%) of the Participant’s Compensation at
the time of his death (the “Dependent Death Benefit”).
(b)    Post-Retirement Death: In the case of a Participant who dies as provided
in Section 7.1(b), a Death Benefit will be paid to the Beneficiary entitled to
receive the Death Benefit pursuant to Section 7.3(a) below. The amount of such
Death Benefit shall be equal to the lump sum amount such Participant would have
been entitled to receive had the Participant’s Supplemental Pension been paid in
the month of his death, plus interest, if applicable, through the date of his
death pursuant to Section 5.4(c) as if the date of his death were the end of the
six months delay period.
(c)    Deferred Retirement Death: In the case of a Participant who dies as
provided in Section 7.1(c), a Death Benefit will be paid as provided in (i) or
(ii) as follows:
(i)    In the case of a Participant who dies prior to reaching age 55, a Death
Benefit will be paid to the Beneficiary who would have been so entitled at the
time of his death in a lump sum amount equal to (1) in the case of an Eligible
Employee who was a Participant prior to November 12, 2009, the actuarially
equivalent lump sum value of the survivor benefit that would have been paid
under the form applicable under Section 5.3(b)(i) or (ii) had the Participant
lived to age 55, commenced his Supplemental Pension in the month immediately
following the month in which he reached age 55 and died immediately after his
Supplemental Pension commenced, as reduced

16

--------------------------------------------------------------------------------




actuarially, in accordance with the actuarial assumptions for conversion of a
life annuity to an optional form of payment other than a lump sum as set forth
in Exhibit B, on the basis of the Beneficiary’s age, to reflect commencement of
such Death Benefit pursuant to Section 7.4(b) prior to such Participant reaching
age 55, and (2) in the case of an Eligible Employee who becomes a Participant on
or after November 12, 2009, the actuarially equivalent lump sum value of the
survivor benefit that would have been paid under the form applicable under
Section 5.3(b)(i) or (ii) had his Supplemental Pension, determined on the basis
of the actuarial assumptions attributable to such Participant, as set forth in
Section 5.2(c), commenced in the month immediately following his date of death,
and died immediately after his Supplemental Pension commenced, as reduced
actuarially, in accordance with the actuarial assumptions for conversion of a
life annuity to an optional form of payment other than a lump sum as set forth
in Exhibit B, on the basis of the Beneficiary’s age, to reflect commencement of
such Death Benefit pursuant to Section 7.4(b) prior to such Participant reaching
age 55.
(ii)    In the case of a Participant who dies after reaching age 55, a Death
Benefit will be paid to the Beneficiary (1) in the case of an Eligible Employee
who was a Participant prior to November 12, 2009, in the amount provided for in
Section 7.2(b) above, or (2) in the case of an Eligible Employee who has become
a Participant on or after November 12, 2009, in the amount provided for in
Section 7.2(b) above, except that if such Participant dies prior to reaching age
62, such amount shall be actuarially reduced, in accordance with the actuarial
assumptions for conversion of a life annuity to an optional form of payment
other than a lump sum as set forth in Exhibit B, for each full month that the
date of commencement precedes age 62.
(iii)    For purposes of this Section 7.2(c), the actuarially equivalent lump
sum value and the actuarially equivalent alternative annuity forms of
Supplemental Pension payments shall be determined in accordance with the
actuarial assumptions set forth in Exhibit B hereto.
Section 7.3.    Form of Payment of Death Benefits    :
(a)    Lump Sum and Monthly Death Benefits: The Lump Sum Death Benefit, the
Monthly Death Benefit, the Death Benefit provided for in Section 7.2(b) and the
Death Benefit provided for in Section 7.2(c) are payable to the Participant’s
designated Beneficiary. In the event that no Beneficiary has been effectively
designated as provided with respect to the Death Benefits described in the
preceding sentence, the Participant’s surviving spouse shall be deemed the
designated Beneficiary, or if the Participant has no surviving spouse, his
children, if any, per stirpes, and if none, the estate of the Participant shall
be deemed the designated Beneficiary. If a Beneficiary entitled to receive a
Death Benefit that is a survivor annuity payment hereunder dies before
commencement of payment of that Death Benefit,

17

--------------------------------------------------------------------------------




then that Death Benefit shall not be payable from the Plan. The Monthly Death
Benefit shall be a single life annuity, if the Participant’s surviving spouse is
the designated Beneficiary, and shall be a 120-month term certain annuity, if
someone other than the surviving spouse is the Participant’s designated
Beneficiary.
(b)    Dependent Death Benefit: The Dependent Death Benefit is payable to the
Participant’s dependent children in equal shares until there cease to be any
dependent children remaining. As each child loses his or her dependent status,
the child’s share of the Dependent Death Benefit shall be paid to the remaining
dependent child or children in equal shares. A child of the Participant is
deemed to be a dependent until the child reaches age eighteen or, if a full-time
student (i.e. enrolled in twelve hours or more of courses of higher education),
age 25, or until the child’s death if earlier. At the discretion of the Plan
Administrator, any dependent child’s share of the Dependent Death Benefit may be
paid to the Participant’s surviving spouse or other guardian of such child if
applicable and shall constitute full settlement of the Plan’s obligation to such
child with respect to such payment. If the Participant’s surviving spouse is the
designated Beneficiary for the Monthly Death Benefit and dies while receiving
the Monthly Death Benefit and while any dependent child or children of the
Participant remain, then the Monthly Death Benefit being paid to the surviving
spouse shall be added to the Dependent Death Benefit and shall be payable in
equal shares to the dependent children in the same manner and for the same time
period as the Dependent Death Benefit.
Section 7.4.    Commencement of Death Benefits:
(a)    The Death Benefits payable pursuant to Section 7.2(a) shall be paid, with
respect to the Lump Sum Death Benefit, or shall commence, with respect to the
Monthly Death Benefit and the Dependent Death Benefit, as of the first day of
the month next following the Participant’s death.
(b)    The Death Benefits payable pursuant to Sections 7.2(b) and (c) shall paid
as of the first day of the month next following the Participant’s death.
ARTICLE VIII
Administration    
Section 8.1.    Plan Administration: The Plan shall be administered by the Board
of Directors. The Board of Directors may, in its sole discretion, establish a
committee to carry out the day-to-day administration of the Plan and may
delegate any portion of its authority and responsibilities as Plan Administrator
to such committee.

18

--------------------------------------------------------------------------------




Section 8.2.    Powers of Plan Administrator: The Plan Administrator shall have
the discretionary power and authority to interpret and administer the Plan
according to its terms, including the power to construe and interpret the Plan,
to supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors in the
administration and application of the Plan. The Plan Administrator shall have
such additional powers as may be necessary to discharge its duties and
responsibilities hereunder. It is intended that the Plan and any Participation
Agreement shall comply with Code Section 409A, including, but not limited to,
any future amendments to Section 409A of the Code, the Final Treasury
Regulations under Code Section 409A, and any other Internal Revenue Service or
other governmental rulings or interpretations issued under Code Section 409A, so
as not to subject any Participant or Beneficiary to payment of interest or any
additional tax under Code Section 409A. In the exercise of its discretionary
power and authority, the Plan Administrator shall interpret the terms of the
Plan and any Participation Agreement accordingly.
Section 8.3.    Calculation of Funding Obligations: The Employer shall calculate
its funding obligations hereunder solely by using the actuarial assumptions and
methodology set forth in Exhibit C hereto. In its discretion, at any time prior
to a Change in Control of the Employer, the Employer may amend Exhibit C to
change such actuarial assumptions and methodology, provided that such changes
are communicated promptly in writing to all Participants, Retired Participants,
and Beneficiaries. Upon and after a Change in Control of the Employer, the
actuarial assumptions and methodology set forth in Exhibit C may be changed with
respect to any Participant, Retired Participant, or Beneficiary who was a
Participant, Retired Participant, or Beneficiary at the time of

19

--------------------------------------------------------------------------------




such Change in Control, only with the written consent of such affected
Participant, Retired Participant, or Beneficiary.
Section 8.4.    Annual Statements: As soon as practicable after the end of each
Plan Year, the Employer shall deliver to each Participant, Retired Participant,
and Beneficiary a statement containing (a) the present value of the Employer’s
future benefit obligations to the Participant, Retired Participant, or
Beneficiary; (b) the actuarial assumptions used to calculate the present value
of the Employer’s future benefit obligations hereunder; and (c) the aggregate
current value of the assets, if any, held in a trust or other funding
arrangement which are sufficient to fund 100% of the then-present value of the
accrued Supplemental Pension for any Participant, Retired Participant, or
Beneficiary for whom benefits are paid in the form of an annuity and for whom
assets are required to be held in trust.
ARTICLE IX
Miscellaneous Provisions
Section 9.1.    Amendment or Termination of the Plan:
(a)    In General: Subject to the remaining provisions of this Section 9.1, the
Board of Directors may by resolution, in its absolute discretion, from time to
time, amend, suspend, or terminate any or all of the provisions of the Plan;
provided, however, that no amendment, suspension, or termination may apply so as
to decrease the payment to any Participant or Beneficiary of any benefit under
the Plan that he accrued prior to the effective date of such amendment,
suspension, or termination, nor shall such amendment, suspension, or termination
change the time and form of payment to be made under the provisions of the Plan
as in effect before such amendment, suspension, or termination, except as
otherwise permitted or required under Code Section 409A and the Treasury
regulations issued thereunder.
(b)    Amendment That Decreases Benefits: If the Board of Directors amends the
Plan and such amendment results in a decrease in the Supplemental Pension, Death
Benefits or Disability Benefit that otherwise would be paid under the Plan but
for the amendment, except as provided in subparagraphs (iii) and (iv) below, the
Participant’s Supplemental Pension, Death Benefits or Disability Benefit shall
equal the sum of (i) and (ii) as follows:

20

--------------------------------------------------------------------------------




(i)    The amount derived by multiplying the Participant’s benefit calculated
pursuant to the terms of the Plan in effect immediately prior to the amendment
and based upon the Participant’s Compensation used to calculate the appropriate
benefit by the following fraction: The numerator is the number of full years of
Covered Employment the Participant has prior to the effective date of the
amendment, and the denominator is the total number of full years of Covered
Employment the Participant has; however, neither the numerator nor the
denominator shall exceed 10.
(ii)    The amount derived by multiplying the Participant’s benefit as
calculated pursuant to the terms of the Plan as amended based upon the
Participant’s Compensation used to calculate the appropriate benefit by the
following fraction: The numerator is the number of full years that the
Participant participated (A) in the case of a Pension Plan Participant, in the
Pension Plan, and (B) in the case of an FACC Participant, in the FACC allocated
to him in the RSP, after the effective date of the amendment (but this number
when added to the numerator of the fraction in subparagraph (i) above, shall not
exceed 10) and the denominator is the total number of full years of Covered
Employment the Participant has (but this number shall not exceed 10).
(iii)    Notwithstanding the foregoing provisions of this subparagraph (b), if
the Plan is so amended before a Participant is vested (A) in the case of a
Pension Plan Participant, in his retirement benefits under the Pension Plan, and
(B) in the case of an FACC Participant, in the FACC allocated to him under the
RSP, the Participant’s Supplemental Pension, Death Benefit or Disability Benefit
shall be calculated solely in accordance with the terms of the Plan as amended.
(iv)    Notwithstanding the foregoing provisions of this subparagraph (b), if
any such amendment occurs upon or after a Change in Control, the Participant’s
Supplemental Pension shall at least equal the benefits which would be paid under
subparagraph (c) below if there was a termination of the Plan at the time of
such amendment.
Notwithstanding the foregoing provisions of this subparagraph (b), the Amendment
and Restatement of the Plan effective August 7, 2007, November 12, 2009 or June
4, 2012, as applicable, shall not for any purposes be treated as resulting in a
decrease in the Supplemental Pension, Death Benefit or Disability Benefit
otherwise payable under the Plan.
(c)    Termination of the Plan.
(i)    If the Board of Directors terminates all or any portion of the Plan and
such termination adversely affects a Participant’s Supplemental Pension, such
Participant shall be entitled to receive a Supplemental Pension

21

--------------------------------------------------------------------------------




regardless of whether such Participant has at least three (3) years of Covered
Employment, and regardless of whether such Participant is vested (A) in the case
of a Pension Plan Participant, in his retirement benefits under the Pension
Plan, and (B) in the case of an FACC Participant, in the FACC allocated to him
under the RSP, at the time of such Plan termination.
(A)    It shall be based upon the Participant’s Compensation as of the date of
the termination of the Plan;
(B)    If payment of the Supplemental Pension begins before the Participant has
ten full years of Covered Employment, the reduction referred to in Section
5.2(a)(i)(A) shall not apply;
(C)    If payment of the Supplemental Pension begins before the Participant
attains age 62, the reductions referred to in Section 5.2(b) shall not apply;
and
(D)    If the Participant is not otherwise vested (1) in the case of a Pension
Plan Participant, in his retirement benefits under the Pension Plan, and (2) in
the case of an FACC Participant, in the FACC allocated to him under the RSP, the
calculation made under Section 5.2(a)(i)(B) or Section 5.2(a)(ii)(B) above shall
be made as if he were so vested.
Except as otherwise provided in Section 5.4(c), the Supplemental Pension
determined under this subparagraph (c) shall be paid (i) in the case of an
Eligible Employee who was a Participant prior to November 12, 2009, at the later
of (A) the first day of the month following the month in which such Participant
incurs a Separation from Service with the Employer, or (B) the first day of the
month following the month in which such Participant attains age 55, or (ii) the
case of an Eligible Employee who has become a Participant on or after
November 12, 2009, on the first day of the month following the month in which
such Participant incurs a Separation from Service with the Employer. In the case
of an Eligible Employee who becomes a Participant on or after November 12, 2009,
if such Participant’s Supplemental Pension commences without regard to Section
5.4(c) before the Participant attains age 55, the amount determined under this
subparagraph (c) shall be actuarially reduced, in accordance with the actuarial
assumptions for conversion of a life annuity to an optional form of payment
other than a lump sum as set forth in Exhibit B, for each full month that the
date of commencement precedes age 55.
(ii)    If the Board of Directors terminates all or any portion of the Plan and
such termination adversely affects the Disability Benefits or Death Benefits
described in the Plan, a Participant shall continue to be entitled to the
Disability Benefits or Death Benefits described in the Plan if he thereafter

22

--------------------------------------------------------------------------------




dies or suffers a Disability. Any such Death Benefit or Disability Benefit,
however, shall be calculated as of the date of termination of such benefit or
the Plan as if such date of termination was the date the Participant died or
suffered a Disability. Payment of any such Death Benefit or Disability Benefit
shall be made in accordance with the terms of the Plan as in effect immediately
prior to the date of termination of such benefit or the Plan.
(d)    Amendments to Comply with Internal Revenue Code Section 409A:
Notwithstanding any of the foregoing provisions of this Section 9.1 or any of
the terms and conditions of the Participation Agreement to the contrary, the
Board of Directors reserves the right, in its sole discretion, to amend the Plan
and/or any Participation Agreement in any manner it deems necessary or desirable
in order to comply with or otherwise address issues resulting from Code Section
409A.
Section 9.2.    Nonguarantee of Employment: Nothing contained in the Plan shall
be construed as a contract of employment between the Employer and any employee,
as a right of any employee to be continued in the employment of the Employer, or
as a limitation of the right of the Employer to discharge any of its employees,
with or without Cause.
Section 9.3.    Nonalienation of Benefits: To the extent permitted by law,
benefits payable under the Plan shall not, without the Plan Administrator’s
consent, be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary. Any unauthorized attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose
of any right to benefits payable hereunder shall be void. No part of the assets
of the Employer shall be subject to seizure by legal process resulting from any
attempt by creditors of or claimants against any Participant or Beneficiary or
any person claiming under or through the foregoing to attach his interest under
the Plan.
Section 9.4.    Liability: No director, officer, or employee of the Employer
shall be liable for any act or action, whether of commission or omission, taken
by any other director, officer,

23

--------------------------------------------------------------------------------




employee, or agent of the Employer under the terms of the Plan or, except in
circumstances involving his bad faith, for anything done or omitted to be done
by him under the terms of the Plan.
Section 9.5.    Participation Agreement: Each Participant shall enter into a
Participation Agreement as a condition to his participation in the Plan. Such
Participation Agreement shall constitute a separate and enforceable agreement
between the Employer and the Participant regarding the Participant’s rights in
the Plan.
Section 9.6.    Successors to the Employer: Any successor to the Employer
hereunder, which successor continues or acquires any of the business of the
Employer, shall be bound by the terms of the Plan in the same manner and to the
same extent as the Employer.
Section 9.7.    Tax Withholding: The Employer shall have the right to deduct
from all amounts paid in cash or other form under this Agreement any Federal,
state, local or other taxes required by law to be withheld.
IN WITNESS WHEREOF, and as conclusive evidence of its adoption of this amendment
and restatement of the Supplemental Executive Retirement Plan, the Employer has
caused the Plan to be duly executed on this 29th day of December, 2014, to be
effective as of the date set forth in Section 1.2 above.
ATMOS ENERGY CORPORATION




By: /s/ KIM R. COCKLIN    
Kim R. Cocklin,
President and Chief Executive Officer





24

--------------------------------------------------------------------------------




EXHIBIT A
PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT is entered into as of the ____day of _________,
20___ by and between ATMOS ENERGY CORPORATION, a Texas and Virginia corporation
(the “Employer”), and __________________________(“Participant”).
W I T N E S S E T H:
WHEREAS, the Employer has adopted the Atmos Energy Corporation Supplemental
Executive Retirement Plan (the “Plan”), pursuant to which certain executive or
management employees of the Employer may receive supplemental pension,
disability, and death benefits; and
WHEREAS, in accordance with Section 9.5 of the Plan, the Employer and
Participant have agreed to execute and enter into this Agreement;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Agreement. The Employer hereby agrees to provide to Participant the
benefits described in the Plan, pursuant to the terms and conditions set forth
in the Plan, a copy of which has been provided to Participant and is
incorporated by reference into this Agreement. The capitalized terms used in the
Plan shall have the same meanings in this Agreement as assigned to them in the
Plan. Participant acknowledges he or she has received a copy of the Plan.
2.    Calculation of Supplemental Pension. For purposes of calculating the
Participant’s Supplemental Pension under Section 5.2(a) of the Plan and other
applicable provisions of the Plan, Covered Employment for the Participant
commenced ___________.
3.    Delay in Payment of Supplemental Pension For Certain Participants. If a
Participant who is a “specified employee,” as defined in § 1.409A-1(i) of the
Final Regulations under Code Section 409A, and whose Supplemental Pension would
otherwise be paid (the “Original Payment Date”) before a date which is at least
six (6) months following the date of Participant’s termination of employment
that constitutes a “separation from service,” as defined in Code Section 409A
and the Final Regulations issued thereunder (“Separation from Service”), the
Supplemental Pension shall be paid to such Participant on the date which is six
(6) months following the date of Participant’s Separation from Service (or, if
earlier, the date of death of Participant), provided such six (6) month delay is
required by Code Section 409A. All payments which are delayed as provided in
this paragraph 3 shall accrue interest for the period from the Original Payment
Date until the date such payment is actually made. Said interest shall be equal
to the applicable segment rates as defined in Code Section 417(e)(3)(D), without
regard to the phase-in percentages specified in Code Section 417(e)(3)(D)(iii),
for the September preceding the first day of the calendar year in which
Participant retires or otherwise becomes entitled to payments without regard to
the delay provided for in this paragraph 3.

1

--------------------------------------------------------------------------------




4.    Amendment or Termination of the Plan; Separation from Service or
Termination of Participation Without Cause. The Employer hereby agrees that, if
(i)    the Employer amends or terminates the Plan in such a manner that results
in a decrease in the amount of the benefits to be paid under the Plan to
Participant,
(ii)    Participant incurs a Separation from Service by reason of Participant’s
employment being terminated involuntarily by the Employer for any reason other
than for Cause (as defined in subparagraph 4(e) below), or on account of
Disability, or
(iii)    Participant’s participation in the Plan is terminated by the Employer
for any reason other than for Cause prior to Participant’s Separation from
Service with the Employer,
Participant shall have the right to, and the Employer agrees to pay to
Participant, any benefits accrued prior to the effective date of such amendment
or termination of the Plan or of such Participant’s Separation from Service with
the Employer or termination of participation in the Plan. Such benefits shall
become payable, however, only upon such an event, in accordance with the terms
of the Plan or any portion thereof as in effect immediately prior to the
effective date of such amendment or termination of the Plan or such
Participant’s Separation from Service with the Employer or termination of
participation in the Plan, except as otherwise permitted or required under Code
Section 409A and the Treasury regulations issued thereunder. The amount of
benefits that shall be paid under this paragraph 4 shall be calculated as
follows:
(a)    In the event the Employer amends the Plan and such amendment results in a
decrease in the amount of the Supplemental Pension, Disability Benefit, or Death
Benefits that would be paid under the Plan but for the amendment thereof, the
amount of Participant’s benefit shall be the sum of:
(i)    The amount derived by multiplying Participant’s benefit calculated
pursuant to the terms of the Plan in effect immediately prior to the amendment
and based upon Participant’s Compensation used to calculate the appropriate
benefit by the following fraction: The numerator is the number of full years of
Covered Employment Participant has prior to the effective date of the amendment,
and the denominator is the total number of full years of Covered Employment
Participant has; however, neither the numerator nor the denominator shall exceed
10; plus
(ii)    The amount derived by multiplying Participant’s benefit as calculated
pursuant to the terms of the Plan as amended based upon Participant’s
Compensation used to calculate the appropriate benefit by the following
fraction: The numerator is the number of full years that Participant
participated (A) in the case of a Pension Plan Participant, in the Pension Plan,
and (B) in the case of an FACC Participant, in the Fixed Annual

2

--------------------------------------------------------------------------------




Company Contributions allocated to him under the RSP after the effective date of
the amendment (but this number when added to the numerator of the fraction in
subparagraph (i) above, shall not exceed 10) and the denominator is the total
number of full years of Covered Employment Participant has (but this number
shall not exceed 10);
provided, however, that if the Plan is so amended prior to Participant being
vested (A) in the case of a Pension Plan Participant, in his retirement benefits
under the Pension Plan, and (B) in the case of an FACC Participant, in the FACC
allocated to him under the RSP, Participant’s Supplemental Pension, Death
Benefit or Disability Benefit payable hereunder shall be calculated solely in
accordance with the terms of the Plan as amended; and provided, further, that,
if such amendment occurs upon or after a “Change in Control” (as defined in
subparagraph 5(b) below), Participant’s Supplemental Pension must at least equal
the benefits which would be paid under Section 9.1(c) of the Plan if there was a
termination of the Plan at the time of such amendment.
(b)    In the event the Employer terminates the Plan or any portion thereof and
such termination adversely affects the Disability Benefit or Death Benefits
described in the Plan, Participant’s Disability Benefit and Death Benefits shall
be calculated as of the date of termination of such benefit or the Plan as
though the date of such termination was the date that Participant became
disabled or died. Such Disability Benefit and Death Benefits shall become
payable, however, only upon Participant’s disability or death occurring in
accordance with the terms of the Plan or any portion thereof as in effect
immediately prior to the date of its termination, except as otherwise permitted
or required under Code Section 409A and the Treasury regulations issued
thereunder.
(c)    In the event the Employer terminates the Plan or any portion thereof and
such termination adversely affects Participant’s Supplemental Pension described
in the Plan, Participant’s Supplemental Pension shall be the amount determined
in accordance with Section 5.2 of the Plan except that
(i)    It shall be based upon Participant’s Compensation as of the date of the
termination of the Plan;
(ii)    If payment of the Supplemental Pension begins before Participant has ten
full years of Covered Employment, the reduction referred to in Section
5.2(a)(i)(A) of the Plan and for purposes of the calculation made in Section
5.2(a)(ii)(A) of the Plan shall not apply;
(iii)    If payment of the Supplemental Pension begins before Participant
attains age 62, the reductions referred to in Section 5.2(b) of the Plan and for
purposes of the calculation made in Section 5.2(a)(ii)(A) of the Plan shall not
apply; and
(iv)    If Participant is not otherwise vested (A) in the case of a Pension Plan
Participant, in his retirement benefits under the Pension Plan,

3

--------------------------------------------------------------------------------




and (B) in the case of an FACC Participant, in the FACC allocated to him under
the RSP, the calculations made under Section 5.2(a)(i)(B) or Section
5.2(a)(ii)(B) of the Plan shall be made as if he were so vested.
(d)    If, at any time prior to a “Change in Control” (as defined in
subparagraph 5(b) below), Participant incurs a Separation from Service by reason
of Participant’s employment being terminated involuntarily by the Employer for
any reason other than for Cause (as defined in subparagraph 4(e) below), or on
account of Disability, or if Participant’s participation in the Plan is
terminated by the Employer for any reason other than for Cause, Participant
shall nevertheless be entitled to the benefits under the Plan that have accrued
prior to Participant’s Separation from Service or the termination of Plan
participation, the amount of such benefits to be calculated in the manner set
forth in Section 5.2(c) of the Plan and payable at such time and form as
otherwise provided for under the Plan; provided, however, that Participant’s
right to a Supplemental Pension shall vest only if Participant has at least
three years of Covered Employment and is vested (A) in the case of a Pension
Plan Participant, in his retirement benefits under the Pension Plan, and (B) in
the case of an FACC Participant, in the FACC allocated to him under the RSP, as
of the date of such termination.
(e)    As used in this Agreement, “Cause” for Separation from Service shall mean
termination upon
(i)    the willful and continued failure by Participant to substantially perform
his duties with the Employer (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Employer
that specifically identifies the manner in which the Employer believes that
Participant has not substantially performed his duties, or
(ii)    Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Employer, monetarily or otherwise.
For purposes of this subparagraph, no act, or failure to act, on Participant’s
part shall be deemed “willful” if done, or omitted to be done, by Participant in
good faith and with a reasonable belief that the action or omission was in the
best interests of the Employer. Notwithstanding the foregoing, Participant shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board of Directors of the Employer at a meeting of such Board of
Directors called and held for such purpose (after reasonable notice to
Participant and an opportunity for Participant, together with Participant’s
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors that Participant was guilty of conduct
set forth above in subparagraph (i) or (ii) and specifying the particulars
thereof in detail.

4

--------------------------------------------------------------------------------




5.    Change in Control.
(a)    Notwithstanding anything expressly or impliedly to the contrary contained
in this Agreement or the Plan, if, at any time during the three (3)-year period
immediately following a Change in Control of the Employer, Participant incurs a
Separation from Service by reason of Participant’s employment being terminated
involuntarily by the Employer for any reason other than for Cause (as defined in
subparagraph 4(e) above), or he is demoted or reassigned to a position that
causes him to cease to be an Eligible Employee, for any reason other than for
Cause (as defined in subparagraph 4(e) above), Participant shall nevertheless be
entitled to receive a Supplemental Pension at such time as he becomes entitled
to receive a benefit under the Plan regardless of whether Participant has at
least three years of Covered Employment or is vested (A) in the case of a
Pension Plan Participant, in his retirement benefits under the Pension Plan, and
(B) in the case of an FACC Participant, in the FACC allocated to him under the
RSP, at the time of such termination, demotion, or reassignment. If a
Participant’s incurs a Separation from Service by reason of Participant’s
employment being terminated involuntarily by the Employer for any reason other
than for Cause, or his participation in the Plan is terminated by the Employer
for any reason other than for Cause, prior to a Change in Control (whether or
not a Change in Control ever occurs) and such Separation from Service or
termination either (i) was at the request or direction of a person who has
entered into an agreement with the Employer, the consummation of which would
constitute a Change in Control, or (ii) was otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then such Participant’s Separation from Service or termination of
participation shall be deemed to have followed a Change in Control of the
Employer. Such Supplemental Pension shall be calculated in the same manner as
set forth in subparagraph 4(c) above for benefits payable in the event of a
termination of the Plan.
(b)    (i)    As used in this Agreement, except as provided herein, a “Change in
Control” of the Employer occurs upon a change in the Employer’s ownership, its
effective control or the ownership of a substantial portion of its assets, as
follows:
(A)    Change in Ownership. A change in ownership of the Employer occurs on the
date that any “Person” (as defined in subparagraph (ii) below), other than (1)
the Employer or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Employer in substantially the same proportions as their
ownership of the Employer’s stock, acquires ownership of the Employer’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Employer’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total

5

--------------------------------------------------------------------------------




voting power of the Employer’s stock, the acquisition of additional stock by the
same Person is not considered to be a Change of Control. In addition, if any
Person has effective control of the Employer through ownership of 30% or more of
the total voting power of the Employer’s stock, as discussed in subparagraph
(i)(B) below, the acquisition of additional control of the Employer by the same
Person is not considered to cause a Change in Control pursuant to this
subparagraph (i)(A); or
(B)    Change in Effective Control. Even though the Employer may not have
undergone a change in ownership under subparagraph (i)(A) above, a change in the
effective control of the Employer occurs on either of the following dates:
(1)    the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Employer’s stock possessing 30 percent or more of the total
voting power of the Employer’s stock. However, if any Person owns 30% or more of
the total voting power of the Employer’s stock, the acquisition of additional
control of the Employer by the same Person is not considered to cause a Change
in Control pursuant to this subparagraph (i)(B)(1); or
(2)    the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(C)    Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Employer’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Employer, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Employer’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Employer immediately after the transfer, through a transfer to (1) a shareholder
of the Employer (immediately before the asset

6

--------------------------------------------------------------------------------




transfer) in exchange for or with respect to the Employer’s stock; (2) an
entity, at least 50% of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Employer; (3) a Person that owns directly
or indirectly, at least 50% of the total value or voting power of the Employer’s
outstanding stock; or (4) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Employer’s
outstanding stock.


(ii)    For purposes of subparagraph (i) above:
(A)    “Person” shall have the meaning given in Section 7701(a)(1) of the Code.
Person shall include more than one Person acting as a group as defined by the
Final Treasury Regulations issued under Section 409A of the Code.
(B)    “Affiliate” shall have the meaning set forth in Rule 12b‑2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
(iii)    The provisions of this subparagraph 5(b) shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this subparagraph 5(b)
shall be in compliance with the requirements of said Code Section and said
Regulations.
6.    Limitations. Except as otherwise provided in paragraph 5 of this
Agreement, Participant agrees that nothing in this Agreement or the Plan shall
entitle him, or be deemed to entitle him, to receive a Supplemental Pension
under the Plan if:
(a)    he has not met the requirements for a Supplemental Pension as set forth
in the Plan,
(b)    his employment with the Employer has not terminated, or
(c)    his employment with the Employer or participation in the Plan is
terminated for Cause (as defined in subparagraph 4(e) above).
7.    Amendment or Termination. No amendment or termination of the Plan by the
Employer shall constitute an amendment or termination of this Agreement. This
Agreement may be amended or modified only by the written agreement of the
parties hereto, and will terminate only upon the occurrence of the earlier of
the following events: (a) the execution of a written agreement to terminate this
Agreement signed by all of the parties hereto, (b) the satisfaction of all of
the Employer’s obligations to Participant under the Plan and this Agreement, (c)
the termination by Participant of Participant’s employment with the Employer by
resignation effective prior to Participant being eligible to Retire, or (d) the
termination for Cause of Participant’s employment

7

--------------------------------------------------------------------------------




with the Employer. Notwithstanding any of the terms and conditions of this
Participation Agreement or Section 9.1 of the Plan to the contrary, the Board of
Directors reserves the right, in its sole discretion, to amend the Plan and/or
this Participation Agreement in any manner it deems necessary or desirable in
order to comply with or otherwise address issues resulting from Code Section
409A.
8.    Funding. Immediately upon a Change in Control, the Employer shall
contribute to a trust or other funding arrangement an amount necessary to fund
100% of the then‑present value of all Supplemental Pension benefits (vested and
unvested) payable under this Agreement and/or the Plan to Participant,
regardless of whether Participant is then eligible to Retire or to receive an
unreduced Supplemental Pension. The amount required to be funded by this
paragraph 8 shall be calculated in accordance with paragraph 9 hereof. The
Employer shall review the funding status of the trust or other funding
arrangement established under this paragraph 8 on an annual basis and shall make
contributions thereto as may be required to maintain the value of the assets
thereof at no less than 100% of the then‑present value of all such Supplemental
Pension benefits.
9.    Calculation of Funding Obligations. The Employer shall calculate its
funding obligations under this Agreement and the Plan solely by using the
actuarial assumptions and methodology set forth in Exhibit C to the Plan. Upon
and after a Change in Control of the Employer which occurs at a time when
Participant is an Eligible Employee, the actuarial assumptions and methodology
set forth in Exhibit C may be changed with respect to Participant or, if
applicable, his Beneficiary, only with Participant’s, or, if applicable, his
Beneficiary’s, written consent.
10.    Confidential Information.
(a)    Participant shall not disclose or use at any time, either during
employment or thereafter, any Confidential Information (as defined below) of
which Participant is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Employer. Participant will take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft. Participant shall deliver to the
Employer at the termination of employment or at any time the Employer may
request all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof, including electronic
copies) relating to the Confidential Information, work product or the business
of the Employer or any of its Subsidiaries which he may then possess or have
under his control.
(b)    As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Employer in connection with its business, including
but not limited to (i) information, observations and data obtained by
Participant while employed by the Employer and its predecessors (including
information, observations and data obtained prior to the date of this
Agreement), concerning the business or affairs of the Employer, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and

8

--------------------------------------------------------------------------------




business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists (including
names of contact persons, purchasing patterns or preferences, past purchase and
sale history and other information), (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, (xv) business
strategies, acquisition plans and candidates, financial or other performance
data and personnel lists and data, and (xvi) all similar and related information
in whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public, or has become
otherwise generally known by the public (in each case, through no fault of
Participant) prior to the date Participant proposes to disclose or use such
information. Participant shall not disclose Confidential Information unless it
is required to be disclosed by law, regulation or an order of a court or other
governmental entity. In the event that an action is initiated pursuant to which
Participant may become legally compelled to disclose all or any portion of the
Confidential Information, he shall provide the Employer with prompt notice
thereof, so that the Employer may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Participant shall furnish only that portion of the Confidential Information
which is legally required and shall exercise his best efforts to obtain reliable
assurances that confidential treatment will be afforded such portion of the
Confidential Information. Confidential Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
11.    Annual Statements. As soon as practicable after the end of each Plan
Year, the Employer shall deliver to Participant or, if applicable, his
Beneficiary, a statement containing (a) the present value of the Employer’s
future benefit obligations to Participant, or, if applicable, his Beneficiary;
(b) the actuarial assumptions used to calculate the present value of the
Employer’s future benefit obligations under the Plan; and (c) the aggregate
current value of the assets, if any, held in a trust or other funding
arrangement which are sufficient to fund 100% of the then-present value of the
accrued Supplemental Pension for any Participant, Retired Participant, or
Beneficiary for whom benefits are paid in the form of an annuity and for whom
assets are required to be held in trust.
12.    No Guarantee of Employment. Nothing contained in this Agreement shall be
construed as a contract of employment between the Employer and Participant, or
as a right of Participant to be continued in the employment of the Employer, or
as a limitation of the right of the Employer to discharge Participant with or
without cause.
13.    Legal Fees and Expenses. The Employer agrees to pay any and all legal
fees and expenses incurred by Participant in seeking to obtain or enforce any
right or benefit provided by this Agreement.
14.    Capitalized Terms. Each capitalized term used in this Agreement that is
not otherwise defined herein shall have the same meaning attributed to it in the
Plan.

9

--------------------------------------------------------------------------------




15.    Agreement Binding on Successors to the Employer. Any successor to the
Employer hereunder, which successor continues or acquires any of the business of
the Employer, shall be bound by the terms of this Agreement in the same manner
and to the same extent as the Employer.
16.    Prior Agreements Superseded. The terms of this Agreement supersede the
terms of all prior Participation Agreements between Participant and the
Employer.
17.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.
IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of the date first written above.
PARTICIPANT:                ATMOS ENERGY CORPORATION:


By:    





10

--------------------------------------------------------------------------------




EXHIBIT B
ATMOS ENERGY CORPORATION
SUMMARY OF ACTUARIAL ASSUMPTIONS
FOR DETERMINING
LUMP SUM DISTRIBUTIONS
AND
OPTIONAL ANNUITY FORMS


Actuarial assumptions for determining lump sums:
(i)
Interest:    The applicable segment rates as defined in Code Section
417(e)(3)(D) for the November (from and after January 1, 2010, the September)
preceding the first day of the calendar year in which the participant retires or
otherwise becomes entitled to payments under the Supplemental Executive
Retirement Plan without regard to Section 5.4(c) of the Plan and without regard
to the phase-in percentages specified in Code Section 417(e)(3)(D)(iii).

(ii)
Mortality:    The applicable mortality table as defined in Code Section
417(e)(3), and amended by the Pension Protection Act.

Actuarial assumptions for conversion of a life annuity to an optional form of
payment other than a lump sum:
(i)
Interest:    6.0% per year.

(ii)
Mortality:    1983 Unisex Group Annuity Mortality (50% 1983 Group Annuity
Mortality for males, 50% 1983 Group Annuity Mortality for females).






1

--------------------------------------------------------------------------------




EXHIBIT C
ATMOS ENERGY CORPORATION
SUMMARY OF ACTUARIAL ASSUMPTIONS AND METHODS
FOR
DETERMINING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TRUST
ANNUAL FUNDING LIABILITIES
Actuarial Assumptions
Discount Rate                        8%
Mortality
Prior to Age 62                None
After Age 62                    Code Section 417(e)(3)
Applicable Mortality Table*
Salary Scale                        0%
Benefit Percentage                    60%
*The table prescribed in Rev. Rul. 2001-62, or such other mortality table which
in the future may be specified from time to time as the applicable mortality
table for purposes of Code Section 417(e)(3).
Method for Determining Liabilities
The liability determined is the present value as of the valuation date of the
projected age 62 Supplemental Executive Retirement Plan benefit. The projected
age 62 benefit is based on Supplemental Executive Retirement Plan compensation
determined as the sum of (1) and (2) as follows:
(1)
The greater of (A) Participant’s annual base salary at the date of his
termination of employment, or (B) the average of the Participant’s annual base
salary for the highest three (3) calendar years (whether or not consecutive) of
the Participant’s employment with the Employer.

(2)
The greater of (A) the Participant’s last Performance Award or (B) the average
of the highest three (3) Performance Awards (whether or not consecutive).

The qualified plan offset is the projected age 62 qualified plan benefit with no
salary scale or wage base projections.





1